Title: To Alexander Hamilton from Caleb Swan, 21 May 1800
From: Swan, Caleb
To: Hamilton, Alexander


Philadelphia May 21. 1800.
Sir
I have received your letter of the 20th instant, and the estimate enclosed.
I sent yesterday to the 6th Regiment in north Carolina 15.000 dollars in drafts on Wilmington—these drafts will probably arrive in time to enable the paymaster of that Regiment to pay off the officers and men before the 15 June 1800. I have also, paid the balance in full to the paymaster of the 8th Regiment who was to leave town this morning—the paymaster of the 9th is here—his business will be dispatched in two days. I have written to the paymasters of the 7th and 10th Regiments, to attend, and do expect that before the last day of this month I shall be able to report to you that all my part of the pending business is completed.
I have the honor to be   With great respect   Sir Yr. Mo obt Servt
C: Swan PMG
Genl. Hamilton
